DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160197131 A1 (PARK; Yong-Han et al.) in view of US 20160116808 A1 (HIGANO; Toshiyuki et al.), US 20080218669 A1 (Nishimura; Joji et al.), and US 20070285600 A1 (Yeo; Yong-Suk et al.)

    PNG
    media_image1.png
    554
    445
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    517
    471
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    706
    478
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    767
    381
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    294
    394
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    334
    469
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    529
    250
    media_image7.png
    Greyscale

Per claim 1, Park teaches an transparent display [1000, see Park’s figures 2 and 4] comprising: a first substrate [110] and a second substrate [210], the second substrate being opposite to the first substrate [see Park’s figures 4]; a light transmitting opening [CA, see paragraph 0057, “a light amount controlling region CA which is adjacent to the pixel region DA and transmits external light”], wherein the light transmitting opening has at least four sides [See Park’s figure 2, element CA], and a transmittance controlling element [pixel electrode 191 and liquid crystal 305], wherein the light transmitting opening overlaps the transmittance controlling element in a normal direction of the first substrate [see Park’s figures 2 and 4].
Park does not explicitly mention, a black matrix, light blocking layer, or the light blocking element disposed between the first substrate and the second substrate; the light blocking element having a light transmitting opening, and adjacent two of the at least four sides form a round corner; and the light transmitting opening overlaps the at least one light blocking line in the normal direction of the first substrate to form at least two light transmitting sub-openings.  
However, common knowledge, HIGANO, and Yeo teach a black matrix, light blocking layer, or the light blocking element disposed between the first substrate and the second substrate; the light blocking element having a light transmitting opening, and adjacent two of the at least four sides form a round corner; and the light transmitting opening overlaps the at least one light blocking line in the normal direction of the first substrate to form at least two light transmitting sub-openings.  See Yeo’s figure 4, shielding layer 220 and curved corner pixel electrode in figure 1.  See Higano’s black matrix 22 and curved corner shown in figure 2.  See Nishimura figure 2A.  Incorporating a black matrix improves contrast.  See Park’s valley V2.  The valley V2 divides CA into two pixels or regions and it was common knowledge and implied by Higano, Nishimura, and Yeo to outline pixel region.  Thus, positioning the black matrix in the region dividing the left and right areas CA would have been a matter of routine skill in the art.  Reducing damage to the TFTs would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge and HIGANO, Yeo, and Nishimura with Park.  
Per claim 2, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the light blocking element comprises a light blocking layer disposed between the first substrate and the second substrate, and the light blocking layer has a first opening [inherent to the combination above].  
Per claim 11, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1. Park in view of common knowledge, HIGANO, Yeo, and Nishimura lacks, but common knowledge teaches, at least one light blocking line, wherein the light transmitting opening overlaps the at least one light blocking line in the normal direction of the first substrate to form at least two light transmitting sub-openings, wherein the at least one light blocking line comprises a data line or a scan line.  Overlapping the drain, gate electrode, and source electrode with the pixel opening was common knowledge.  Simplified manufacturing would have been and expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    
Per claim 10, Park in view of common knowledge, HIGANO, Yeo, and Nishimura in view of common knowledge teaches the electronic device according to claim 9, wherein the at least two light transmitting sub-openings have different areas [see figures 2, 360 and RGB].  
Per claim 12, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the light transmitting opening has a major axis along a first direction [vertical direction in figures 1-2] and a minor axis along a second direction [horizontal direction in figures 1-2].  Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura lacks the claimed ratio of the major axis to the minor axis is greater than 1 and less than 1.5, and the first direction is different from the second direction.  However, it was a matter of routine skill in the art to adjust pixel size base upon color.  Improved color gamut/fidelity would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 14, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, further comprising a transparent filling layer disposed in the light transmitting opening [see liquid crystal layer 305].  
Per claim 15, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the first substrate is disposed between the transmittance controlling element and the second substrate [for this claim, the first substrate is 360].  
Per claim 16, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the transmittance controlling element is disposed between the first substrate and the second substrate [see figure 4, liquid crystal 305 is between substrate 110 and 210].  
Per claim 17, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the second substrate is disposed between the transmittance controlling element and the first substrate [for this claim, the second substrate is 360 and the first substrate is 210].  
Per claims 18-19, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the transmittance controlling element comprises a first electrode layer [14] and a liquid crystal layer [305 and 191].  Park in view of common knowledge, HIGANO, Yeo, and Nishimura lacks, but common knowledge teaches, a second electrode layer form over the entire display region on the counter substrate and overlapping the openings.  Improved greyscale control would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 20, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1.  Park in view of common knowledge, Higano, Yeo, and Nishimura lacks an angle formed between two adjacent sides of the light transmitting opening is greater than 90 degrees.  However, changes the pixel or transmitting area shape to a shape have at least five sides was a matter of design choice.  Improved pixel or area density within the applied screen would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge and HIGANO, Yeo, and Nishimura with Park.
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160197131 A1 (PARK; Yong-Han et al.) in view of US 20160116808 A1 (HIGANO; Toshiyuki et al.), US 20070285600 A1 (Yeo; Yong-Suk et al.), and US 20080218669 A1 (Nishimura; Joji et al.), as applied to claims 1-2, 14-17 and 20 above, and further in view of US 20190155106 A1 (LEE; Boram et al.), US 20190137815 A1 (KIM; Sikwang et al.), and US 20200133053 A1 (YANG; Chaoqun et al.)

    PNG
    media_image8.png
    519
    675
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    599
    531
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    605
    606
    media_image10.png
    Greyscale

Per claims 3-4, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 2.  Park in view of common knowledge, HIGANO, Yeo, and Nishimura lacks, but Lee, Kim, and Yang teach, the light blocking element further comprises a partition wall disposed between the light blocking layer and the first substrate, the partition wall has a second opening corresponding to the first opening, and the first opening and the second opening define the light transmitting opening [see figures 1B, 2 and 2 above], wherein the light blocking layer has a plurality of first display openings, the partition wall has a plurality of second display openings, the plurality of second display openings correspond to the plurality of first display openings respectively [see Lee, Kim, and Yang’s figure above], and a thickness of the partition wall in the normal direction of the first substrate is greater than a thickness of the light blocking layer in the normal direction of the first substrate [see Lee, Kim, and Yang’s figure above].  Improved display contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Lee, Kim, and Yang with Park in view of common knowledge, HIGANO, Yeo, and Nishimura.
Per claim 5, Park in view of common knowledge, HIGANO, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 4, wherein a width of at least one of the plurality of second display openings increases along the normal direction of the first substrate [see Yang’s figure 2 above].  Improved display contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Lee, Kim, and Yang with Park in view of common knowledge, HIGANO, Yeo, and Nishimura.
Per claim 6, Park in view of common knowledge, HIGANO, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 4, further comprising a plurality of display elements, wherein at least one of the plurality of display elements is disposed in one of the plurality of second display openings [RGB and 360].  
Per claim 7, Park in view of common knowledge, HIGANO, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 6, further comprising a transparent filling layer disposed on one of the plurality of display elements [see alignment layer 360].  
Per claim 8 Park in view of common knowledge, HIGANO, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 4, further comprising a plurality of color filter layers respectively disposed in the plurality of first display openings [RGB].  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 13, Park in view of common knowledge, HIGANO, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the light blocking element further has another light transmitting opening [see figures 2, P1, P2, P3 pixels], and another light transmitting opening [360].  The prior art does not teach, in combination with the limitations supra, the light transmitting opening have different areas as recited in claim 13.




Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.  Applicant argues that Park in view of Higano shall fail to disclose the limitations of "a light blocking element disposed between the first substrate and the second substrate" and "the light blocking element having a light transmitting opening" recited in claim 1. 
Also, similar to Higano, Kawase572, Kim262, Kawase356, Yeo, and Nishimura all teach liquid crystal display device, and accordingly, needs a light source to display images. Thus, Park in view of Kawase572, Kim262, Kawase356, Yeo, and Nishimura shall also fail to disclose the limitations of "a light blocking element 30 disposed between the first substrate and the second substrate" and "the light blocking7 Appl. No. 17/157,893 Reply to Office action of February 24, 2022element having a light transmitting opening" recited in claim 1.  
Park merely lacked the light blocking layer and the position of the light blocking layer within the cell.  Accordingly, Higano, Kawase, Kawase, Yeo, and Nishimura were brought into the rejection to address the single issue that Park lacks a light blocking layer.  Furthermore, combining the light blocking layer or black matrix of Higano, Kawase, Kawase, Yeo, and Nishimura with Park would have no impact on the type of light source used.  The combination of Park with Higano, Kawase, Kawase, Yeo, and Nishimura does not render the cell inoperable, would have little to no impact on viewing images though Park’s cell, and would provide the cell with improved contrast.    
	Applicant argues that since the liquid crystal display device does not allow background 
image to pass through, there is still no diffraction problem needs to be solved in the liquid crystal display device. Also, since Park never mentions the diffraction 5 problem that occurs when light penetrates through light transparent opening of the light blocking element, the person skilled in the art would not think of solving the diffraction problem in transparent display device.  
	In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant argues that According to this Office Action, Park in view of Higano, Kawase572, Kim,20 Kawase356, Yeo, and Nishimura lacks the limitations of "at least one light blocking line" and "the light transmitting opening overlaps the at least one light blocking line in the normal direction of the first substrate to form at least two light transmitting sub-openings" of amended claim 1.  
In response, please see the rejection above.  Also, Park’s areas CA are divided into at least two regions.  See Park’s figure.  When Applicant overlaps the light blocking layer with the light transmitting portion, Applicant effectively divides the light transmitting portion into at least two regions similar to Park.  In Parks case, the refractive index mismatch amongst the layers in the area between region would create unwanted refraction.  Positioning the black matrix in those regions would better control the unwanted refraction by preventing light from entering the region.  For the reasons stated, Applicant’s arguments are not persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871